Citation Nr: 0127282	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
calculated amount of $16,304.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from January 1958 to 
July 1958, September 1961 to September 1964, and October 1981 
to July 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision from the Committee on 
Waivers and Compromises (CWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the appellant's request for waiver of overpayment of 
VA benefits in the calculated amount of $16,304.80.  

The Board notes that in January 2000, the appellant filed a 
notice of disagreement with the CWC's January 2000 denial of 
waiver.  On August 10, 2000, he submitted a letter, stating 
that he wanted to withdraw his appeal for a waiver and to 
settle the overpayment by a lump sum payment equal to one-
third of the debt.  On August 30, 2000, the RO issued a 
Statement of the Case on the matter of entitlement to waiver 
of the debt, and noted that the matter of the compromised 
settlement offer was referred to the Debt Management Center.  
A VA Form 9 was filed in September 2000.  On this form, the 
appellant indicated that he was withdrawing his appeal based 
on the advice of his representative "[b]ecause of the chance 
of extending the award of [his] VA [d]isability [fr]om 
[a]ctive [d]uty already well over a year [and] perhaps take 
another 2 years," and because "[b]y doing this [his 
representative] recommended that [the appellant] apply for 
compromise of debt [and] stated that it had a good chance."  
He also indicated, however, that he felt that recovery of the 
debt would be against equity and good conscience because he 
notified the VA and the military of his return to active 
duty.  He also requested a hearing before the Board.  During 
a hearing held in September 2001 before the undersigned, the 
appellant indicated that the issue of the waiver of the debt 
was still pending.  

While there appears to be some confusion as to the 
appellant's intent with regard to the appeal of the issue of 
waiver of the debt, given that on his VA Form 9, he indicated 
that he felt that recovery of the debt would be against 
equity and good conscience, and given that at the September 
2001 hearing, he reaffirmed that the issue of entitlement to 
a waiver remained on appeal, the Board concludes that the 
appeal of this matter has not been withdrawn and that the 
issue remains viable on appeal.  


FINDINGS OF FACT

1.  The appellant was overpaid VA compensation benefits in 
the calculated amount of $16,304.80.

2.  The appellant was wholly at fault in the creation of the 
overpayment.

3.  Repayment of the overpayment would not cause undue 
hardship to the appellant or defeat the purpose for which 
benefits were intended.

4.  Failure to make restitution would result in unfair gain 
to the appellant.

5. The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA pension benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the calculated amount of $16,304.80 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent implementing 
regulations were recently promulgated.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Except as otherwise noted, 
these regulations are also effective November 9, 2000.  Id.  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the RO has not yet had an opportunity to 
consider this issue in light of the above-noted change in the 
law and its implementing regulations.  Nonetheless, the Board 
determines that the Board is not precluded from proceeding to 
an adjudication of the claim without first remanding the 
claim to the RO, as the requirements of the new law and 
regulations have essentially been satisfied.  The Board notes 
that by virtue of the August 2000 Statement of the Case and 
the June 2001 correspondence from the RO, the appellant was 
advised of the laws and regulations governing the claim, and, 
hence, was given notice of the information and evidence 
necessary to support his claim as well as notice of the VCAA.  
Furthermore, the appellant has not identified any additional 
relevant evidence that has not been requested or obtained, 
and there is otherwise no indication that there is any 
outstanding evidence that is necessary for adjudication of 
this claim.  Hence, adjudication of the issue on appeal, 
without remand to the RO for initial consideration under the 
new law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.  

The record indicates that the appellant had three periods of 
active duty service.  He also had service in the National 
Guard (active duty for training and inactive duty training).  
In September 1964, after his second period of active duty 
service, he filed a claim for service connection for a back 
disability.  By means of a December 1964 rating decision, the 
RO awarded service connection and a 10 percent rating for a 
low back disorder, effective from September 11, 1964, the day 
after his discharge from his second period of active duty.  
He was notified of the RO's decision by means of an award 
letter dated in December 1964.  Along with the award letter, 
the RO sent the appellant, among others, a VA Form 21-6782.  
The VA Form 21-6782 advises that conditions affecting the 
right to payments, the occurrence of which should be promptly 
called to VA's attention, include, among others, re-entrance 
into active military or naval service, and, receipt of active 
duty or drill pay as a reservist or member of the Federally 
recognized National Guard. 

The Board notes that a DA Form 3053, dated in October 1975, 
indicates that the appellant's VA compensation benefits were 
waived for 32 days during fiscal year 1976 because of active 
duty for training and inactive duty training pay that had 
been received while serving in the New Jersey Army National 
Guard.  

The record indicates that correspondence from VA to the 
appellant, dated from December 1975 to December 1993, were 
returned as undeliverable.  

In March 1999, the appellant submitted an application for 
vocational assistance, on which he noted that he had been on 
active duty since October 1981.  In May 1999, his VA 
compensation benefits were subsequently terminated, effective 
from October 1981, creating the overpayment at issue.

The appellant does not dispute the amount of the debt.  He 
claims, however, that he is not at fault in the creation of 
this debt.  He states that he notified the military of his 10 
percent rating upon his re-entry into active duty service.  
He refers to his service medical records, to include an 
examination report dated in August 1981, at which time he 
reported that he was in receipt of a 10 percent disability 
rating due to a back injury sustained in Korea.  He states 
that he was not aware of the fact that he was not entitled to 
receive VA compensation.  He asserts that VA was at fault in 
the creation of the debt because VA should have done more to 
notify him that the law required him to stop receiving the 
payments.  He blames VA's failure to properly stay in touch 
with him (by sending letters to the wrong address) for the 
creation of the debt.  He claims that he did not recall any 
letters which advised him that he could not receive VA 
compensation on return to active duty. 

A Financial Status Report (FSR), dated in August 1999, 
indicates that the appellant's household income exceeded his 
household expenses by approximately $200.00 per month.  The 
FSR also indicates that his assets included $20,500.00 cash 
in bank.  During a hearing before the undersigned, held in 
September 2001, the appellant reported that VA was initially 
withholding $700.00 per month in order to pay off the debt; 
however, since that was too much of a financial strain, VA 
decreased the withholding amount to $400.00 per month.  He 
stated, in essence, that he could no longer manage with the 
$400.00 per month withholding either because he was no longer 
working. 

Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver. 
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963 (2001).  
The CWC has determined that there was no fraud, 
misrepresentation, or bad faith in this case.  The Board 
agrees.  There is no indication that the appellant was in 
fact aware that he was not entitled to the VA benefits or 
that he was being deceitful in any way.  

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment of VA pension may be 
granted if recovery would be against equity and good 
conscience.  38 C.F.R. § 1.963 (2001).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration is given to such elements as (1) 
the fault of the debtor, (2) balancing the fault of the 
debtor against any fault on the part of VA, (3) undue 
hardship, including whether collection would deprive the 
debtor of basic necessities or defeat the purpose for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has relinquished a valuable right or 
incurred a legal obligation in reliance on the benefit at 
issue.  38 C.F.R. § 1.965 (2001).

The Board has considered the evidence of record and finds 
that repayment of the debt would not be against equity and 
good conscience.  The Board notes the appellant's assertion 
that the RO was sending mail to the wrong address (i.e., not 
the last known address of record), which he believes lead to 
the creation of the debt.  It is not clear what information 
the appellant provided to the VA with regard to his address 
for the period from 1975 to 1993.  A review of the record 
indicates that a letter sent in December 1975 to the 
veteran's last known address of record was returned as 
undeliverable.  Subsequent letters sent to addresses in Toms 
River and Trenton New Jersey were also returned as 
undeliverable (although, it is not clear how the RO 
determined those addresses as possible addresses for the 
appellant).  There is no indication in the record that the RO 
sent letters to the incorrect address; rather, it appears 
that the appellant failed to notify the RO of changes in his 
address.  

Regardless of this, however, the fact remains that prior to 
1975, the appellant was made fully aware that he was not 
entitled to receive military pay and VA compensation 
benefits.  He was notified in 1964 via the VA Form 21-6782.  
He was again made aware of this by the fact that his VA 
compensation was withheld due to receipt of active duty for 
training and inactive duty training pay from the National 
Guard.  While he may have forgotten or have been genuinely 
unaware of the fact that he was not entitled to receive VA 
compensation when receiving military pay, he clearly should 
have been aware of this.  It was his responsibility to notify 
VA of his change of status and his failure to do so resulted 
in the creation of the debt in question.  

The Board also notes the appellant's assertion that he 
notified VA of his return to active duty.  However, there is 
no evidence of such notice in the record.  In the absence of 
any support for his allegation, his claim of notifying VA is 
not sufficient to overcome the presumption in favor of 
administrative regularity.   See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Hyson v. Brown, 5 Vet. App. 262 (1993) (the 
principles of administrative regularity dictate, that in the 
absence of clear evidence to the contrary, there is a 
presumption that government officials have properly 
discharged their official duties).  The Board thus concludes 
that the appellant was completely at fault in the creation of 
the debt.  

With regard to the other factors of the equity and good 
conscience standard, the Board finds that failure to make 
restitution would indeed result in unfair gain to the 
appellant in that he would be allowed to keep compensation to 
which he was not entitled.  In addition, there is no 
indication in the evidence of record that the appellant 
relinquished a valuable right or incurred a legal obligation 
in reliance on this benefit.  

As far as undue hardship, it is noted that while the 
appellant has reported that repayment of the debt would cause 
financial hardship, the record indicates that he has the cash 
available to repay the debt.  During the September 2001 
hearing, he reported that the VA compensation which he 
received (to which he was not entitled), had been set aside 
in an account as savings for retirement.  In August and 
September 2000, he offered to repay a reduced amount of the 
debt in a lump sum (which was rejected by the Debt Management 
Center).  In addition, an August 1999 FSR indicates that he 
had $20,000.00 cash in the bank.   Thus, while he reports 
financial hardship, the record indicates that he has savings 
set aside and that he has the ability to repay this debt 
without undue hardship.  

In this regard, the Board notes that an FSR, dated in August 
2000, indicates that the appellant's income exceeded his 
expenses by approximately $300.00, and that he had $88,000.00 
in cash in the bank.  This FSR was sent from the Debt 
Management Center, directly to the Board.  (Debt Management 
Center sent this FSR to the Board in response to the Board's 
request for the status of the decision on the appellant's 
compromise offer.)  While the CWC has not had the opportunity 
to review the August 2000 FSR, the Board finds no prejudice 
in considering this report without remanding the matter for 
CWC consideration as the report is clearly less advantageous 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   
As mentioned above, the report shows that he has more savings 
and that his income exceeds his expenses by a higher amount 
than shown on the prior, August 1999, FSR, which was before 
the CWC.  Accordingly, the Board concludes that recovery of 
the debt in question would not be against equity and good 
conscience and that a waiver is not warranted in this case.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

 
ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $16,304.80 
is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

